             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE LEAGUE OF
WOMEN VOTERS OF NORTH CAROLINA, DONNA
PERMAR, JOHN P. CLARK, MARGARET B.
CATES, LELIA BENTLEY, REGINA WHITNEY
EDWARDS, ROBERT K. PRIDDY II, WALTER
HUTCHINS, AND SUSAN SCHAFFER,           Civil Action
                                        No. 20-cv-457
        Plaintiffs,

        vs.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his
official capacity as CHAIR OF THE STATE
BOARD OF ELECTIONS; STELLA ANDERSON, in
her official capacity as SECRETARY OF
THE STATE BOARD OF ELECTIONS; KEN
RAYMOND, in his official capacity as
MEMBER OF THE STATE BOARD OF ELECTIONS;
JEFF CARMON III, in his official
capacity as MEMBER OF THE STATE BOARD
OF ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE STATE
BOARD OF ELECTIONS; KAREN BRINSON BELL,
in her official capacity as EXECUTIVE
DIRECTOR   OF   THE   STATE   BOARD   OF
ELECTIONS;    THE     NORTH     CAROLINA
DEPARTMENT OF TRANSPORTATION; J. ERIC
BOYETTE, in his official capacity as
TRANSPORTATION SECRETARY; THE NORTH
CAROLINA DEPARTMENT OF HEALTH AND HUMAN
SERVICES; MANDY COHEN, in her official
capacity as SECRETARY OF HEALTH AND
HUMAN SERVICES,

        Defendants,

PHILIP E. BERGER, in his official
capacity as PRESIDENT PRO TEMPORE OF THE
NORTH CAROLINA SENATE; TIMOTHY K.
MOORE, in his official capacity as
SPEAKER OF THE NORTH CAROLINA HOUSE OF
REPRESENTATIVES,


                                   1


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 1 of 37
        Defendant-Intervenors.



            PLAINTIFFS’ MOTION FOR AFFIRMATIVE RELIEF


                               Introduction

      The rules under which the 2020 presidential election

are conducted were set on August 4, 2020, when this Court

entered       a     preliminary          injunction.      All      voters

participating       in    this   election    via    absentee     by   mail

received and will cast a ballot with an application that

states a witness is required, and with this Court’s

intervention, they did so with reassurances that if they

made a mistake on their ballot, they would receive notice

and an opportunity to cure that mistake.

      To be sure, much administrative work is yet to be

done to ensure the election is conducted in a manner

consistent with the due process protections guaranteed

by   this    Court,      and   Plaintiffs    have    assiduously      been

working to push the State Board of Elections to put in

place safeguards to ensure that voters with unaccepted

absentee ballots receive notice and an opportunity to be

                                     2


     Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 2 of 37
heard.      And while the State Board has made some progress,

those negotiations have failed to ensure that not only

will every North Carolina absentee voter who casts a

deficient absentee ballot be notified about that mistake,

but that voter will also have an opportunity to be heard

(or cure) that ballot before it is rejected.                  Thus, this

Court’s       action    is    now    required      to    ensure     North

Carolinians’ due process rights are more than just an

illusory promise. 1

                         Statement of Facts

    I.     The Cure Procedures In Numbered Memo 2020-19
         On August 4, 2020, this Court issued a preliminary

injunction order, which ordered the following relief:

         IT IS ORDERED that Defendants, including the
         North Carolina State Board of Elections, are
         PROHIBITED AND ENJOINED from the disallowance or
         rejection, or permitting the disallowance or
         rejection, of absentee ballots without due
         process as to those ballots with a material error
         that is subject to remediation. This injunction

1 Plaintiffs have styled this action for relief as a Motion
for Affirmative Relief, in accordance with this Court’s
October 2, 2020 Order (ECF 152), but also incorporate herein,
without any waiver, the arguments made in Plaintiffs’ Motion
to Enforce (ECF 147), and documents submitted in support
thereof, and renew that motion to the extent the relief sought
therein are not read to be included in this Motion.
                                     3


     Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 3 of 37
    shall remain in force until such time as
    Defendants implement a law or rule which
    provides a voter with notice and an opportunity
    to be heard before an absentee ballot with a
    material error subject to remediation is
    disallowed or rejected.

ECF No. 124, at 187.

    Executive Director Bell first issued Numbered Memo

2020-19 on August 21, 2020, directing North Carolina’s

county   boards    of   elections      as   to   the   processing       of

absentee ballots. In its original form, Numbered Memo

2020-19 required that counties identify any deficiencies

with the absentee ballot envelopes that can be fixed

(such as voter or witness information issues), directing

counties to notify any voter of any such deficiencies

with their ballots, and providing voters an opportunity

to “cure” such deficiencies. ECF No. 148-3 (“Numbered

Memo 2020-19”). The August 21, 2020 version of Numbered

Memo 2020-19 provided a procedure for voters to submit a

“Cure    Affidavit”     to   fix   any      deficiencies     in   voter

information but required voters to submit a new ballot

for any deficiencies in witness information.                 Id. at 3.

The SBOE issued the cure process set forth in Numbered

                                   4


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 4 of 37
Memo    2020-19   in   part    to       comply    with   this        Court’s

preliminary injunction order.

       On September 22, 2020, SBOE Executive Director Bell

issued a revised version of Numbered Memo 2020-19. ECF

No. 143-1, Revised Numbered Memo 2020-19. The revised

memo included, among other revisions, two changes to the

cure process that plaintiffs in the actions Moore and

Wise (discussed further infra) allege violate Art. I, §

4, Art. II, § 1, and the Fourteenth Amendment of the U.S.

Constitution: (1) allowing the voter to cure any witness

information issues using a new “Cure Certification”, and

(2) extending the absentee ballot receipt deadline by

nine days to November 12, 2020.

  II. The Moore and Wise Actions Challenging Numbered
      Memo 2020-19
       On August 10, 2020, the North Carolina Alliance for

Retired Americans and individual voters brought suit in

state    court,   challenging       many    of    the    same    election

statutes under the North Carolina Constitution. N.C.

Alliance    for    Retired     Americans         v.   State     of    North

Carolina, No. 20-CVS-8881 (Wake Cnty. Super. Ct.) (“N.C.

                                    5


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 5 of 37
Alliance”).      Legislative        Defendants       intervened         as

defendants. See id., ECF No. 9 at 5. In response to the

N.C. Alliance, on September 22, SBOE Defendants revised

Numbered Memorandum 2020-19, in addition to issuing two

new memoranda—Numbered Memorandum 2020-22 and Numbered

Memorandum 2020-23—and filed a joint motion for entry of

a consent judgment with the N.C. Alliance plaintiffs,

providing:

    For the 2020 elections, Executive Defendants
    shall institute a process to cure deficiencies
    that may be cured with a certification from the
    voter in accordance with the procedures set
    forth in Numbered Memo 2020-19 (attached as
    Exhibit B). Curable deficiencies include: no
    voter signature, misplaced voter signature, no
    witness or assistant name, no witness or
    assistant address, no witness or assistant
    signature, and misplaced witness or assistant
    signature. If a county board office receives a
    container-return envelope with such a curable
    deficiency, it shall contact the voter in
    writing by mail and, if available, email, within
    one business day of identifying the deficiency,
    informing the voter that there is an issue with
    their absentee ballot and enclosing a cure
    certification. The written notice shall be sent
    to the address to which the voter requested their
    ballot be sent. The cure certification must be
    received by the county board of elections by no
    later than 5 p.m. on Thursday, November 12, 2020,
    the day before county canvass. The cure
    certification may be submitted to the county

                                   6


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 6 of 37
    board office by fax, email, in person, or by
    mail or commercial carrier.


Moore v. Circosta, 1:20-cv-00911-WO-JLW, ECF No. 1-2 at

21 (emphasis added). Thus, under the consent judgment,

SBOE Defendants revised Memorandum 2020-19 such that

defects in a witness certification—which had previously

been identified as issues that could not be cured—could

now be cured by a voter by submitting an affidavit.

Compare ECF No. 148-3, Numbered Memo 2020-19 with ECF No.

143-1 (Revised “Numbered Memo 2020-19”).

    Rather than appealing the consent judgment, however,

Legislative    Defendants       filed    another     action     in      the

Eastern District, alleging that Memoranda 2020-19 (as

revised on September 22), 2020-22 and 2020-23 violated

the Legislature’s power under Article I, Section IV,

Clause 1 (“Elections Clause”) of the U.S. Constitution

to enact election laws, and the individual Plaintiffs’

rights   under     the    Equal     Protection      Clause     of       the

Fourteenth Amendment. See Moore, 1:20-cv-00911-WO-JLW,

ECF No. 1, ¶¶ 76–96. They also filed a motion for a


                                   7


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 7 of 37
temporary restraining order, seeking in relevant part an

order     “[e]njoining      Defendants       from    enforcing          and

distributing     Numbered      Memo    2020-19      or   any     similar

memoranda or policy statement that does not comply with

the requirements of the Elections Clause” or “the Equal

Protection Clause.’ See Motion for Temporary Restraining

Order, Moore, 1:20-cv-00911-WO-JLW, ECF No. 9 at 23–24.

    Concerned that plaintiffs in Moore, some of whom are

Legislative Defendants in this case, sought to enjoin

Memorandum 2020-19 in its entirety—and with it, the cure

process    ordered    by   this    Court,    the    Plaintiffs      here

(Proposed    Intervenor-Defendants          in   Moore),       contacted

Legislative Defendants’ counsel seeking clarification as

to the scope of the requested relief. ECF No. 148-14

(Email exchange between Nicole Moss and Hilary Klein).

Legislative Defendants’ counsel refused to disclaim an

intent to enjoin Numbered Memo 2020-19 in its entirety,

including those provisions that were issued on August 21,

as opposed to only the modifications that had been made

pursuant to the North Carolina Alliance litigation and


                                   8


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 8 of 37
which appeared in the September 22 revisions to Numbered

Memorandum 2020-19. Id.

    Also on September 26, 2020, a simultaneous suit

challenging     Numbered    Memo       2020-19   was   filed    in      the

Eastern District of North Carolina by the Republican

National    Committee,       National      Republican       Senatorial

Committee, National Republican Congressional Committee,

and North Carolina Republican Party (all of which had

moved unsuccessfully to intervene in this action, see

Order Denying Motion to Intervene, ECF. No. 48), Donald

J. Trump for President, Inc., Republican Congressmen

Gregory    F.   Murphy     and    Daniel     Bishop,     and    several

individual voters.       The Wise action also challenged the

SBOE’s Memoranda, including Numbered Memo 2020-19, on

Constitutional and other grounds.            See generally Wise v.

N.C. State Board of Elections, 1:20-cv-00912-WO-JLW, ECF

No. 1.     The Wise Plaintiffs also moved for a temporary

restraining order.       Id., ECF No. 3.

    On October 2, 2020, Judge Dever of the E.D.N.C. held

a hearing regarding the outstanding motions in the Moore


                                   9


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 9 of 37
and Wise actions, including the motion for a temporary

restraining order, and on October 3, 2020, Judge Dever

granted the two motions for a temporary restraining order

and   ordered   that   both    the     Wise   and   Moore    cases      be

transferred to this Court.           See Wise, 1:20-cv-00912-WO-

JLW, ECF Nos. 17 (Order Setting Hearings), 25 (Order);

Moore, 1:20-cv-00911-WO-JLW, ECF No. 47 (Order).

                              Relief Sought

  For the reasons articulated in the Argument section

below, Plaintiffs request that this Court order the State

Board of Elections to issue a directive to the County

Boards of Elections that, at a minimum:

  1. Permit voters to cure deficiencies whereby the voter

      did not sign the Voter Certification or signed their

      container-return envelope on the wrong line, or the

      voter’s witness or assistant did not print his or

      her address or signed the container-return envelope

      on the wrong line;

  2. Prohibit county boards of elections from rejecting,

      classifying as deficient, or otherwise requiring


                                  10


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 10 of 37
  further action from a voter who submitted an absentee

  ballot where the voter’s witness or assistant listed

  a Post Office box address instead of a residential

  address, or omitted certain address information but

  can otherwise be determined;

3. Require   county     boards    of   elections     to   regularly

  review container-return envelopes on each business

  day and take prompt action the following business

  day to notify voters of any ballot deficiencies;

4. Require that, where a material error is detected and

  can be cured, notice and a cure certification be

  sent to the address to which the voter requested

  their ballot be sent;

5. Require that, in addition to sending notice and a

  cure certification to the voter’s request address,

  a cure certification be sent to the voter at any

  email address on file with the county board of

  elections;

6. Require that, in addition to sending notice and a

  cure certification to the voter’s requested address,


                                11


Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 11 of 37
  and where the voter does not have an email address

  on file with the county board of elections, but does

  have a phone number on file or a phone number is

  otherwise available, the county board of elections

  contact the voter by phone to inform the voter that

  the   county     board    has      mailed   the   voter    a   cure

  certification;

7. Require that, where a material error is detected and

  cannot    be    cured,    the      county   board   of    election

  promptly spoil that absentee ballot and issue a new

  ballot to the voter and provide prompt notice about

  the reason for the spoilation/rejection along with

  the new ballot;

8. Require that, in addition to issuing a new ballot,

  notice be sent to the voter at the email address on

  file with the county board of elections that a new

  ballot has been issued to the voter;

9. Require that, in addition to issuing a new ballot,

  and where the voter does not have an email address

  on file with the county board of elections, but does


                                12


Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 12 of 37
      have a phone number on file or a phone number is

      otherwise available, the county board of elections

      contact the voter by phone to inform the voter that

      a new ballot has been issued to the voter; and

  10.     Require that any voter whose ballot is deemed by

      the county board of elections to be deficient                  such

      that it must be rejected under North Carolina law

      also be offered the chance for the voter or their

      representative     to    be    heard      either    in   person   or

      remotely by video or teleconference by the board

      before the ballot is officially rejected, so that

      the voter may contest either the designation of the

      ballot as deficient or otherwise defend their ballot.

Plaintiffs     also     request          that    this     Court    retain

jurisdiction to ensure compliance and uniform application

and clarify that the State Board of Elections may take

further action in addition to what is enumerated above

to ensure that the Due Process rights of absentee voters

are   guaranteed      and     to    further      ensure    the    orderly




                                    13


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 13 of 37
operation     of    elections      processes     during     the    2020

election.

                              Argument

  III. Further direction from this Court to State
       Defendants is necessary to ensure that this Court’s
       August 4 Order protects the due process rights of
       North Carolina absentee voters.

       Plaintiffs     have    done       their   utmost      to    work

constructively with the State Defendants to effectuate

full    relief     from   likely   due    process   violations      for

absentee voters who submit a deficient ballot and to

avoid burdening this Court with excess or unripe motions

practice.    But the State Defendants still fall short of

ensuring that the due process guarantee recognized by

this Court is made meaningful for all holders of that

right. Negotiations with them have failed, and litigation

outside Plaintiffs’ control, including a recent state

court consent decree and two new federal lawsuits now

before this Court, have introduced confusion. That is why

Plaintiffs acted early last week to seek from this Court

resolution of this intractable conflict.



                                   14


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 14 of 37
       To be sure, Plaintiffs have been upfront with their

advice to the State Defendants, one of the parties tasked

with     the     responsibility            of     developing         procedures

consistent          with    due    process,       about     what     kinds   of

processes and procedures would most fully effectuate this

Court’s injunction. From the outset, Plaintiffs have

consistently advocated for the State Board of Elections

and county election boards to (1) seek every avenue

possible       to     notify      voters     of    a   deficient       ballot,

including e-mail, phone, and mail; (2) set deadlines for

initial        review       of    absentee        ballots       to     identify

deficiencies,              notifying        voters,       and        providing

opportunities to cure; (3) provide fulsome opportunities

for remote cure options; and (4) deem a broad number of

categories of deficient absentee ballots curable. ECF

Nos. 148-2 (Letter to State Defendants, Aug. 12, 2020),

148-4 (Letter to State Defendants, Aug. 26, 2020). To be

sure, Plaintiffs have recognized that some errors made

by voters are not curable – notably, duplicate ballots,

absentee ballots in the wrong envelope, multiple absentee


                                       15


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 15 of 37
ballots in one envelope or omission of the ballot from

the envelope, or unsealed envelopes.                ECF No. 148-2, at

4.     This is consistent with this Court’s view that not

every deficient absentee ballot is curable. ECF No. 152,

at 7-8.

       Both versions of Numbered Memo 2020-19 have provided

some elements of further compliance with the injunction

in place, and yet, both were insufficient. Significantly,

while the revised 2020-19 Memorandum provided full relief

on the initial notice that must be provided to voters who

cast    deficient      absentee     ballots     (initial     notice    was

deficient in the original memo), it inexplicably omitted

an opportunity for voters to be heard at county board

canvasses, which was provided for in the first version

of the numbered memo. And neither numbered memo provided

any guidance on the steps the State Board will take to

ensure compliance with its guidance or the injunction.

See generally ECF No. 148, Plaintiffs’ Memorandum in

Support of Motion to Enforce.




                                     16


     Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 16 of 37
       As this Court noted, Plaintiffs did not offer a

formal definition of the term “material error subject to

remediation” in its letters and correspondence to the

SBOE. ECF No. 152, at 7-8. Indeed, this Court instructed

Defendants in this case, not Plaintiffs, to develop a

“law    or    rule”       to   provide    due    process     guarantees

consistent with the preliminary injunction order. ECF No.

124, at 187. The North Carolina General Assembly convened

for two days starting on September 2, 2020, and passed

no such law, S.J. Res. 873, 2019 Sess. (N.C. 2019)

(enacted), leaving that pre-existing delegated authority

in the hands of the State Board of Elections and its

Director.      Id. 2      Importantly, North Carolina state law

confers      upon   the    Director      the   authority    to   provide

guidance to the counties, and this guidance does not



2 The convening of the General Assembly after the issuance of
the first version of Numbered Memo 2020-19 and failure to
override statutorily any of its provisions must certainly be
read at bare minimum the concession that the State Board
Director had the authority to issue such numbered memo (thus
negating any suggestion that the issuance of numbered memos
creates Elections Clause conflict) and, more significantly,
that the Director has the authority to set the terms of
remedial action to comply with the preliminary injunction.
                                    17


    Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 17 of 37
carry the weight of a law or rule. See ECF No. 148, at

14.    As such, the numbered memo at issue just clarified

previously-unsettled law and did not create it.

      It is important that this Court recognize that the

data necessary for Plaintiffs in this case to monitor

compliance with this Court’s preliminary injunction and

for this Court to assess the claims raised in the Moore

and   Wise       actions,    exists     behind     a   veil      and    is   not

disclosed in a transparent manner. The State Board’s

coding practices for absentee ballots are problematic and

prevent      a     timely,   accurate       assessment      of    the    State

Defendants’ compliance and consistency. Significantly,

one of the categories of absentee ballots that are not

accepted      and     queued     for   rejection       is   “WITNESS         INFO

INCOMPLETE.” This category is, of course, central to the

dispute          here. 3   But    that      code       or     label      lacks

differentiation and fails to disaggregate into the more

specific defects beyond a missing witness signature,


3 Central, but not exclusive: Plaintiffs seek to ensure that
the notice guaranteed by this Court’s order is fully
respected, which does not implicate the categories of
absentee ballots which are subject to remediation.
                                       18


    Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 18 of 37
including: (1) when the witness signature is in the wrong

place, (2) when the witness’ zip code is missing from the

information     provided,     (3)    when       the    county   board   may

mistakenly interpret a P.O. Box address as unacceptable,

and (4) potentially more. There is simply no evidence in

the record as to how many of the ballots coded as “WITNESS

INFO INCOMPLETE” are ones where the voter failed to

obtain a witness at all. This Court should not enjoin a

legal administrative action—so deemed by a state court

judge—taken     by   the   Director        of    the    State   Board    of

Elections, based on speculation.            It is entirely possible

that no voter has yet completely failed to obtain a

witness for his or her absentee ballot, and many ballots

may be categorized as “WITNESS INFO COMPLETE” where the

voter did indeed have a witness. Because there is no

record to the contrary before this Court, the Court

should not treat the whole category as incurable.

    That    the   Plaintiffs        seek    more      clarification     and

guidance from the State Defendants, and the full weight

of the injunctive relief ordered by this Court, does not


                                    19


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 19 of 37
mean    the     thus-far      inadequate      relief    is    illegal    or

inappropriate. It needs to be supplemented, not enjoined,

because    it      provides    the    floor,   not     the   ceiling,    to

Plaintiffs’ due process rights. To the extent the Court

finds     any           independent        violations        of    federal

constitutional guarantees as to specific provisions in

Numbered Memo 2020-19, then this Court must enjoin those

specific provisions and go no further.

       The proper remedy for the alleged constitutional

violations in Moore and Wise, which have been transferred

to this Court, is to enjoin the parts of Numbered Memo

2020-19 that they allege are unconstitutional, not the

whole, for the same reason a court never enjoins an entire

statute       or   an    entire   regulation,        when    enjoining    a

specific provision will suffice to cure the alleged legal

violation.         Well-settled        precedent        dictates     that

injunctive relief may reach no farther than is necessary

to redress a legal violation: “It is well established

that ‘injunctive relief should be no more burdensome to

the defendant than necessary to provide complete relief


                                      20


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 20 of 37
to the plaintiffs.’” Kentuckians for Commonwealth, Inc.

v. Rivenburgh, 317 F.3d 425, 436 (4th Cir. 2003) (quoting

Califano v. Yamasaki, 442 U.S. 682, 702 (1979)); Roe v.

U.S. Dep’t of Def., 947 F.3d 207, 231 (4th Cir. 2020),

as     amended     (Jan.       14,     2020)    (same       in    regards      to

preliminary injunctions). The Fourth Circuit has further

explained      that     “[a]n    injunction        should        be    carefully

addressed to the circumstances of the case.” Va. Soc’y

for Human Life v. FEC, 263 F.3d 379, 393 (4th Cir. 2001)

(citing Hayes v. N. State Law Enf’t Officers Ass’n, 10

F.3d    207,     217    (4th    Cir.    1993)    (“Although           injunctive

relief should be designed to grant the full relief needed

to remedy the injury to the prevailing party, it should

not go beyond the extent of the established violation”)

(emphasis added)).

       Under these binding precedents, the only appropriate

remedy for these alleged constitutional violations is to

enjoin specific provisions or add specific provisions and

requirements       to    Numbered        2020-19       to   bring       it   into

conformity       with    all     federal       legal    requirements          and


                                        21


     Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 21 of 37
judicial orders. But there is no legal claim or basis in

this action to enjoin Numbered Memo 2020-19 on its face.

       To the extent Legislative Defendants believe any

administrative action or guidance of the State Defendants

violates state law, the proper venue for that claim is

state court, as this Court of course has no jurisdiction

to resolve such disputes.

     IV. Purcell is inapplicable in this context and neither
         grounds for denying Plaintiffs the relief sought
         nor for invalidating Numbered Memo 2020-19.

       While Plaintiffs submitted a Motion to Enforce just

a few hours after this Court’s order requesting briefing,

see ECF No. 148, at 2-3, the Motion was in the works long

before this Court’s order and was filed on that date for

two reasons: (1) the Purcell principle is not implicated,

or     at   least    not    yet    significantly,       by    continuing

developments on post-election absentee ballot counting,

see below at subsection 1; and (2) litigants should avoid

motions practice on unripe issues, particularly where

negotiation         might      resolve      the     dispute.       Abbott

Laboratories v. Gardner, 387 U.S. 136, 148-49 (1967). It


                                     22


     Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 22 of 37
is Plaintiffs’ understanding from review of the absentee

data file that not a single absentee ballot has been

rejected yet – some have yet to be accepted or marked for

cure, but because there have been no absentee ballot

rejections,    the    matter     was    unripe    for    a   motion     to

enforce.

  1. Purcell is not applicable here because there is no
     election law change implicated, and the status quo
     remains, legally speaking, as it was when voting
     started on September 4.

    As the numbered memos are inadequate because they do

not constitute “rules or laws,” ECF No. 148, at 14, no

change   to   these    memos    can     trigger    the   operation      of

Purcell. There are countless decisions that factor into

the administration of an election, particularly during a

pandemic, and not all of them trigger the considerations

raised in Purcell.

    Guidance    from    the     First    Circuit    is   particularly

instructive. In Rossello-Gonzalez v. Calderon-Serra, 398

F.3d 1, 2004 WL 3143501 (1st Cir. Dec. 15, 2004), as

corrected (Jan. 28, 2005), the First Circuit reviewed an

injunction     entered         prohibiting        the    adjudication

                                  23


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 23 of 37
(counting) of ballots where voters marked the ballot for

multiple candidates in a race on the ballot, instead of

just one candidate.

    Concurring in the judgment, Judge Howard noted that,

“citing Partido Nuevo Progresista v. Barreto Perez, 639

F.2d 825, 827-28 (1st Cir. 1980), we have emphasized that

the ‘change of rules’ claim fails because. . . . [O]n the

pleadings    and     the   record,      only   one   conclusion         is

possible:      the    Commission's       ruling      involved      only

the clarification of        previously     unsettled     law.    In     my

view, this is not a ‘change in the rules’ sufficient to

implicate federal interests.” Rossello-Gonzalez, 2004 WL

3143501, at *20 (Howard, J., concurring); Bonas v. Town

of N. Smithfield, 265 F.3d 69, 74 (1st Cir. 2001)(quoting

Griffin v. Burns, 570 F.2d 1065, 1076 (1st Cir. 1978))

(where   the      First    Circuit     authorized    federal      court

intervention in elections where the disputed election

administration decision involved the disenfranchisement

of a discrete group of voters, as opposed to a situation

where       the      disputed          election       administration


                                  24


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 24 of 37
decision actually enfranchised voters). Furthermore, in

Barreto    Perez,    639    F.2d   at    828,    challengers       of    the

election    practice       at   issue claimed        that    "votes     were

'diluted'    by     the    votes    of   others,       not    that      they

themselves were prevented from voting."

    Moreover, administrative action to ensure uniformity

in county boards’ action taken over the course of an

election, to conform with an injunctive order entered

three months before the election, should be encouraged,

not barred or discouraged, under Purcell. Purcell stands

for the proposition that courts must weigh the risk of

voter confusion and “consequent incentive to remain away

from the polls,” Purcell v. Gonzalez, 549 U.S. 1, 4-5

(2006),    when     assessing      whether      to   change    a     voting

regulation close to an election. It is not a per se

prohibition on late-breaking injunctions. And here, the

injunction was put in place in early August. Voters were

told two months ago, one month before voting began, that

they would be given an opportunity to correct mistakes

with their absentee ballots, and the State Board should


                                    25


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 25 of 37
continue    to    issue   guidance      to   ensure     county-level

compliance with the numbered memos. Over three hundred

thousand voters have cast absentee ballots to date, and

tens of thousands have been received in the nearly two

weeks in which the state board’s additional guidance on

cure procedures was in effect.          See Griffin v. Burns, 570

F.2d 1065 (1st Cir. 1978) (injunction of election process

would    unconstitutionally       deprive     citizens     who    voted

according to the procedures that were in place at the

time of their right to vote).

  2. Purcell counsels against a federal court order here
     limiting the preliminary injunctive relief granted
     months before the election began.

    In    fact,   regardless     of    the   Court’s    view     of   the

constitutional       questions         raised     by      Legislative

Defendants (Plaintiffs in the Moore action) and others,

the only way in which Purcell is even remotely applicable

in the instant situation is in a way which counsels

against this federal court now entering a new injunction

just days before Election Day. In Purcell, the Supreme

Court noted that, “Court orders affecting elections,


                                  26


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 26 of 37
especially conflicting orders . . . can themselves result

in voter confusion and consequent incentive to remain

away from the polls,” and thus warned district courts to

be wary of issuing such injunctions. 549 U.S. at 4-5

(emphasis added). Here, this Court ordered relief to

ensure that the state’s election machinery respected

absentee voters’ due process rights and did so over two

months ago.     An order now enjoining one of the ways in

which the State Defendants have responded to that order

is certainly such a “conflicting order[].”               Id.

  V.     The constitutional questions raised before this
         Court do not render Numbered Memo 2020-19 illegal
         and should not be used as a basis to enjoin it.

       In the briefing before this Court and in the two

cases    previously    before    Judge    Dever    in    the   Eastern

District of North Carolina and now before this Court, see

generally,    Wise    1:20-cv-00912-WO-JLW;        Moore,      1:20-cv-

00911-WO-JLW, none of the constitutional claims state any

legally cognizable claims by parties with standing to

raise them, and should be dismissed. Likewise, without




                                  27


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 27 of 37
grounds to stand on their own, those claims also cannot

be used to justify injunctive relief from this Court.

       In particular, the plaintiffs in Moore and Wise

describe a theory of Equal Protection that is unsupported

by the law and is fundamentally inconsistent with any

change to a voting law, practice or procedure that opens

the ballot box to more voters.                    That is, under the

challengers’ theory, any time more voters have their

votes counted, challengers suffer an injury to the weight

of their vote.         Federal courts do not recognize this as

a cognizable form of vote dilution.

       This   is    not    a    vote   dilution    case    like   in   the

malapportionment case upon which they rely.                  In Reynolds

v. Sims, the Supreme Court distinguished vote dilution

from    voter      disenfranchisement,       noting     “the   right    of

suffrage can be denied by a debasement or dilution of the

weight of a citizen’s vote just as effectively as by

wholly prohibiting the free exercise of the franchise.”

377    U.S.     533,      555    (1964).    In    the     malapportioned

districting plan challenged in Reynolds, all voters had


                                       28


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 28 of 37
an equal vote, but district lines were drawn in such a

way as to grossly skew the relative weight of the votes.

Indeed, the Supreme Court has recently recommitted to a

definition of “vote dilution” that does not support a

claim as made here. See, e.g., Abbot v. Perez, 138 S. Ct.

2305,    2314    (2018)     (defining       “vote     dilution”         as

“‘invidiously … minimizing or cancel[ing] out the voting

potential of racial or ethnic minorities’”) (quoting City

of Mobile v. Bolden, 446 U.S. 55, 66-67 (1980) (plurality

opinion)); see also, Paher v. Cegavske, --- F. Supp. 3d

---, 2020 WL 2089813, at *5 n.7 (D. Nev. Apr. 30, 2020)

(“Even if the Court had concluded . . . there was a

violation of Nevada law in the implementation of the all-

mail provisions . . . , the Court finds that Plaintiffs

have    not   established     a   nexus    between     such    alleged

violations and the alleged injury of vote dilution.”);

Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp.

3d 779, 789 (W.D. Tex. 2015) (finding “the risk of vote

dilution” to be “speculative and, as such, more akin to




                                  29


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 29 of 37
a generalized grievance about the government than an

injury in fact.”).

       Here,    the    cure   process     this     Court   ordered      to

vindicate      North    Carolina    voters’      due   process    rights

prevents       disenfranchisement       and    manifestly      does   not

weight any votes differently from any other . Even if the

cure     procedure     were     clarified     or    modified     in   one

direction or another, this relief still would not dilute

any voter vis-à-vis any other voter. Some voters might

need to cast new ballots upon spoliation of the first

ballot, while others’ ballots might be cured and counted,

but in no circumstances would any votes be unequally

weighted.

       Moreover, the Equal Protection theory posited by the

challengers of Numbered Memo 2020-19 would be a slippery

slope.    Federal      courts    general      avoid    invitations      to

“adjudicate       every   state     election       dispute,    and    the

elaborate state election contest procedures, designed to

assure     speedy       and     orderly       disposition      of     the

multitudinous questions that may arise in the electoral


                                   30


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 30 of 37
process…,” Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir.

1980); see also Hutchinson v. Miller, 797 F.2d 1279, 1283

(4th     Cir.    1986)      (“[c]ircuit     courts        have    uniformly

declined to endorse action under § 1983 with respect to

garden     variety       election      irregularities.”)          (quoting

Griffin v. Burns, 570 F.2d 1065, 1076 (1st Cir. 1978));

Acosta v. Democratic City Comm., 288 F. Supp. 3d 597, 643

(E.D.      Pa.       2018)      (“‘[G]arden         variety        election

irregularities’ are not actionable under § 1983.”).                     More

perversely, the “vote dilution” theory articulated by

challengers—absent any evidence that the new votes are

improper     under    the    law—would     actually       act    to    create

constitutional        “harms”    in    every      place    and    in    every

situation where additional votes were counted or citizens

enfranchised.        That would be an untenable application of

a   constitutional          provision      that    has     been       applied

consistently, outside Bush v. Gore, where it was limited

to the facts, to count ballots from eligible voters, not

discount them.




                                      31


    Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 31 of 37
    The administrative policy that is being challenged

here “does not burden anyone’s right to vote. Instead,

it makes it easier for some voters to cast their ballots,”

which does not implicate the Equal Protection concerns

that animate the voting rights cases brought by voters

whose franchise is burdened. Short v. Brown, 893 F.3d

671, 677 (9th Cir. 2018).

    Bush v. Gore does not change the constitutional Equal

Protection analysis here.          The very constitutional flaw

identified by the Bush Court—a manual recount of ballots

without any “[substantive] standards to ensure its equal

application,” 531 U.S. 98, 106 (2000)—is precisely the

kind of injury avoided by the numbered memos at issue,

and courts after Bush have so held. See, e.g., Lemons v.

Bradbury, 538 F.3d 1098, 1106 (9th Cir. 2008) (holding

that “[e]ven were Bush applicable to more than the one

election to which the Court appears to have limited it,”

formal guidance from the Secretary of State to county

election    boards     “would    be     sufficiently     uniform     and

specific to ensure equal treatment of voters.”); In re


                                   32


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 32 of 37
Contest of Gen. Election Held on Nov. 4, 2008 for Purpose

of Electing a U.S. Senator from Minn., 767 N.W.2d 453,

466     (Minn.     2009),    (rejecting       an     Equal        Protection

challenge to counties’ admittedly divergent procedures

for counting ballots because “there were clear statutory

standards    for     acceptance       or    rejection        of    absentee

ballots,” and the Secretary of State’s office provided

“common training” to all county election officials).

       Likewise,     Bush    did     not     alter     the         governing

constitutional       standard      that,    except    in   the      case   of

Anderson-Burdick claims, requires Plaintiffs to plead and

prove an intent by state actors to discriminate against

them    before     finding    an    Equal    Protection           violation.

Washington v. Davis, 426 U.S. 299 (1976).                  This is well-

established in federal courts, see Lyman v. Baker, 954

F.3d 351, 369-70 (1st Cir. 2020); Lecky v. Va. State Bd.

of Elections, 285 F. Supp. 3d 908 (E.D. Va. 2018) (Ellis,

J.).

                              Conclusion




                                    33


  Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 33 of 37
    Plaintiffs      respectfully         request   that    this    Court

order the State Board of Elections to take the actions

described     above     to    ensure      North    Carolina     voters’

constitutional        right    to        due   process.     Similarly,

Plaintiffs urge adoption of a broad interpretation of

ballots subject to remediation.

Dated: October 5, 2020.                  Respectfully submitted,

/s/ Jon Sherman                           /s/ Allison J. Riggs
Jon Sherman                               Allison J. Riggs (State Bar
D.C. Bar No. 998271                       #40028)
Michelle Kanter Cohen                     Jeffrey Loperfido (State
D.C. Bar No. 989164                       Bar #52939)
Cecilia Aguilera                          Hilary Klein (State Bar
D.C. Bar No. 1617884                      #53711)
FAIR ELECTIONS CENTER                     Southern    Coalition   for
1825 K St. NW, Ste. 450                   Social Justice
Washington, D.C. 20006                    1415 West Highway 54, Suite
Telephone: (202) 331-0114                 101
Email:                                    Durham, NC 27707
jsherman@fairelectionscenter.or           Telephone: 919-323-3380
g                                         Facsimile: 919-323-3942
mkantercohen@fairelectionscente           Email:
    r.org                                 Allison@southerncoalition.
caguilera@fairelectionscenter.o           org
    rg                                    jeff@southerncoalition.org

                                          /s/ George P. Varghese
                                          George P. Varghese (Pa.    Bar
                                          No. 94329)
                                          Joseph J. Yu (NY Bar       No.
                                          4765392)
                                          Stephanie Lin (MA Bar      No.
                                          690909)
                                          Rebecca Lee (DC Bar        No.
                                          229651)
                                          Richard A. Ingram (DC      Bar
                                    34


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 34 of 37
                                     No. 1657532)
                                     WILMER CUTLER PICKERING HALE AND
                                     DORR LLP
                                     60 State Street
                                     Boston, MA 02109
                                     Telephone: (617) 526-6000
                                     Facsimile: (617) 526-5000
                                     Email:
                                     george.varghese@wilmerhale
                                          .com
                                     joseph.yu@wilmerhale.com
                                     stephanie.lin@wilmerhale.c
                                          om
                                     rebecca.lee@wilmerhale.com
                                     rick.ingram@wilmerhale.com




                                35


Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 35 of 37
                          WORD CERTIFICATION

       Pursuant    to   Local   Rule    7.3(d)(1),   the    undersigned

certifies that the word count for Plaintiffs’ Motion for

Affirmative Relief is 5512 words. The word count excludes the

case    caption,   signature    lines,    cover   page,    and   required

certificates of counsel. In making this certification, the

undersigned has relied upon the word count of Microsoft Word,

which was used to prepare the brief.

                                             /s/ George P. Varghese

                                             George P. Varghese




                                   36


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 36 of 37
                      CERTIFICATE OF SERVICE

    The undersigned counsel hereby certifies that, on October

5, 2020, Plaintiffs’ Motion for Affirmative Relief was served

on all counsel of record by electronic filing via the CM/ECF

system.


                                             /s/ George P. Varghese

                                             George Varghese




                                   37


   Case 1:20-cv-00457-WO-JLW Document 156 Filed 10/05/20 Page 37 of 37
